Exhibit 10.1

 

XpresSpa Group, Inc.

2020 Equity Incentive Plan

 

1.   Purpose; Eligibility.

 

1.1  General Purpose. The name of this plan is the XpresSpa Group, Inc. 2020
Equity Incentive Plan. The purposes of the Plan are to (a) enable XpresSpa
Group, Inc., a Delaware corporation, and any Affiliate to attract and retain the
types of Employees, Consultants and Directors who will contribute to the
Company’s long range success; (b) provide incentives that align the interests of
Employees, Consultants and Directors with those of the stockholders of the
Company; and (c) promote the success of the Company’s business.

 

1.2  Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates and such
other individuals designated by the Committee who are reasonably expected to
become Employees, Consultants and Directors after the receipt of Awards.

 

1.3  Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Non-Qualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards, (e) Performance Stock Awards, (f) Cash Awards,
and (g) Other Equity-Based Awards.

 

2.   Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted, and the applicable laws of
any foreign country or jurisdiction where Awards are granted under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-Qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Stock Award, a Cash Award, or an Other Equity-Based Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cash Award” means an Award denominated in cash that is granted under Section
7.4 of the Plan.

 

“Cause” means, with respect to any Participant, unless otherwise provided in the
applicable Award Agreement, (a) dishonesty with respect to the Company or any
Affiliate, (b) insubordination, substantial malfeasance or non-feasance of duty,
(c) unauthorized disclosure of confidential information, (d) breach by a
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or similar agreement between the Participant and
the Company or any Affiliate, and (e) conduct substantially prejudicial to the
business of the Company or any Affiliate; provided, however, that any provision
in an agreement between a Participant and the Company or an Affiliate, which
contains a conflicting definition of Cause for termination and which is in
effect at the time of such termination, shall supersede this definition with
respect to that Participant. The determination of the Committee as to the
existence of Cause will be conclusive on the Participant and the Company.

 



 

 

 

“Change in Control” with respect to any Participant shall have the meaning
specified in the Participant’s Award Agreement. In the absence of any such
definition, a “Change in Control” shall mean the occurrence of any of the
following:

 

  (i) Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transactions
which the Board of Directors does not approve; or         (ii) Merger/Sale of
Assets.  (A) A merger or consolidation of the Company whether or not approved by
the Board of Directors, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) more than 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring stockholder
approval; or         (iii) Change in Board Composition.  A change in the
composition of the Board of Directors, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the effective
date of the Plan, which for this purpose shall be the date of its approval by
the stockholders of the Company, or (B) are elected, or nominated for election,
to the Board of Directors with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code, and the regulations thereunder.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4,
or any Officers of the Company to whom it has delegated authority as permitted
under Section 3.3.

 

“Common Stock” means shares of the Company’s common stock, $0.01 par value per
share, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

“Company” means XpresSpa Group, Inc., and any successor thereto.

 

“Consultant” means any individual or entity which performs bona fide services to
the Company or an Affiliate, other than as an Employee or Director, and who may
be offered securities registerable pursuant to a registration statement on Form
S-8 under the Securities Act or any successor form thereto.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence. The Committee or its delegate, in its sole discretion, may
determine whether a Company transaction, such as a sale or spin-off of a
division or subsidiary that employs a Participant, shall be deemed to result in
a termination of Continuous Service for purposes of affected Awards, and such
decision shall be final, conclusive and binding.

 



 

 

 

“Deferred Stock Units” has the meaning set forth in Section 7.2 hereof.

 

“Director” means a member of the Board.

 

“Disability” means, unless the applicable Award Agreement says otherwise,
permanent and total disability as defined in Section 22(e)(3) of the Code.

 

“Disqualifying Disposition” has the meaning set forth in Section 14.12.

 

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board.

 

“Employee” means any person, including an Officer or Director, employed as an
employee by the Company or an Affiliate; provided, that, for purposes of
determining eligibility to receive Incentive Stock Options, an Employee shall
mean an employee of the Company or a parent or subsidiary corporation within the
meaning of Section 424 of the Code. Mere service as a Director or payment of a
director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a Common Stock (or if no sales were reported the closing price
on the date immediately preceding such date) as quoted on such exchange or
system on the day of determination, as reported in the Wall Street Journal. In
the absence of an established market for the Common Stock, the Fair Market Value
shall be determined in good faith by the Committee and such determination shall
be conclusive and binding on all persons. Notwithstanding the foregoing, the
Committee may also determine the Fair Market Value upon the average selling
price of the Common Stock during a specified period that is within thirty (30)
days before or thirty (30) days after such date, provided that, with respect to
the grant of an Option or Stock Appreciation Right, the commitment to grant such
Award based on such valuation method must be irrevocable before the beginning of
the specified period and otherwise compliant with Section 409A of the Code.

 

“Fiscal Year” means the Company’s fiscal year.

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option that is designated by the Committee as
an incentive stock option within the meaning of Section 422 of the Code and that
meets the requirements set out in the Plan.

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3 and an “independent director” as defined in the
Marketplace Rules of The NASDAQ Stock Market LLC.

 

“Non-Qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option granted
pursuant to the Plan.

 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 



 

 



 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

“Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, or Performance
Stock Award that is granted under Section 7.4 and is payable by delivery of
Common Stock and/or which is measured by reference to the value of Common Stock.

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon business
criteria or other performance measures determined by the Committee in its
discretion.

 

“Performance Period” means the one or more periods of time, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Stock Award or a Cash Award.

 

“Performance Stock Award” means any Award granted pursuant to Section 7.3
hereof.

 

“Performance Stock” means the grant of a right to receive a number of actual
shares of Common Stock or stock units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 

“Person” means a person as defined in Section 13(d)(3) of the Exchange Act.

 

“Plan” means this XpresSpa Group, Inc. 2020 Equity Incentive Plan, as amended
and/or amended and restated from time to time.

 

"Prior Plan" means the Vringo, Inc. 2012 Employee, Director and Consultant
Equity Incentive Plan, as amended.

 

“Restricted Award” means any Award granted pursuant to Section 7.2(a).

 

“Restricted Period” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock Units” has the meaning set forth in Section 7.2(a).

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or stock equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

“Stock for Stock Exchange” has the meaning set forth in Section 6.4.

 

“Substitute Award” has the meaning set forth in Section 4.7.

 

“Ten Percent Stockholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) shares possessing more than 10% of the total
combined voting power of all classes of shares of the Company or of any of its
Affiliates.

 

“Total Share Reserve” has the meaning set forth in Section 4.1.

 

3.   Administration.

 

3.1  Authority of Committee. The Plan shall be administered by the Committee or,
in the Board’s sole discretion, by the Board. Subject to the terms of the Plan,
the Committee’s charter and Applicable Laws, and in addition to other express
powers and authorization conferred by the Plan, the Committee shall have the
authority:

 

(a) to construe and interpret the Plan and apply its provisions;

 



 

 

 

(b) to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

 

(c) to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 

(d) to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve “insiders” within the meaning of Section
16 of the Exchange Act;

 

(e) to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

 

(f) from time to time to select, subject to the limitations set forth in this
Plan, those eligible Award recipients to whom Awards shall be granted;

 

(g) to determine the number of shares of Common Stock to be made subject to each
Award;

 

(h) to determine whether each Option is to be an Incentive Stock Option or a
Non-Qualified Stock Option;

 

(i) to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

 

(j) to determine the target number of Performance Stock to be granted pursuant
to a Performance Stock Award, the performance measures that will be used to
establish the Performance Goals, the Performance Period(s) and the number of
Performance Stock earned by a Participant;

 

(k) to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant’s rights or increases
a Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;

 

(l) to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;

 

(m) to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

 

(n) to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

 

(o) to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing,
stockholder approval shall be required before the repricing is effective.

 

3.2    Committee Decisions Final. All decisions made by the Committee pursuant
to the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

 

3.3    Delegation. The Committee or, if no Committee has been appointed, the
Board may delegate administration of the Plan to a committee or committees of
one or more members of the Board, and the term “Committee” shall apply to any
person or persons to whom such authority has been delegated. The Committee shall
have the power to delegate to a subcommittee any of the administrative powers
the Committee is authorized to exercise (and references in this Plan to the
Board or the Committee shall thereafter be to the committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. The members of the Committee shall be appointed by and serve at the
pleasure of the Board. From time to time, the Board may increase or decrease the
size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor, and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a Committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.

 



 

 

 

3.4    Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors. The Board
shall have discretion to determine whether or not it intends to comply with the
exemption requirements of Rule 16b-3. However, if the Board intends to satisfy
such exemption requirements, with respect to any insider subject to Section 16
of the Exchange Act, the Committee shall be a compensation committee of the
Board that at all times consists solely of two or more Non-Employee Directors.
Within the scope of such authority, the Board or the Committee may delegate to
an Officer or Officers the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. Nothing herein shall create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors.

 

3.5    Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after the
institution of any such action, suit or proceeding, such Committee shall, in
writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.

 

4.   Shares Subject to the Plan.

 

4.1    Subject to adjustment in accordance with Section 11, the maximum
aggregate number of shares of Common Stock available for issuance under the Plan
is 5,000,000 shares plus the number of shares of Common Stock subject to
outstanding awards under the Prior Plan or any predecessor plans as of the
Effective Date which thereafter are forfeited, settled in cash or cancelled or
expire or are reacquired by the Company (the “Total Share Reserve”). During the
terms of the Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Awards. Upon the approval of
this Plan by Company stockholders, no additional awards will be granted under
the Prior Plan or any predecessor plan; provided that all outstanding awards
previously granted under the Prior Plan or predecessor plans as of such approval
date shall remain outstanding and shall be administered and settled in
accordance with the provisions of the Prior Plan and such other predecessor
plans.  

 

4.2    Common Stock available for distribution under the Plan may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
reacquired by the Company in any manner.

 

4.3    Subject to adjustment in accordance with Section 11, no more than
5,000,000 shares of Common Stock may be issued in the aggregate pursuant to the
exercise of Incentive Stock Options (the “ISO Limit”).

 

4.4    The maximum number of shares of Common Stock subject to Awards granted
during a single Fiscal Year to any Director who is not an Employee or Consultant
during the Fiscal Year shall not exceed a total value of $400,000 (calculating
the value of any Awards based on the grant date fair value for financial
reporting purposes).

 



 

 

 

4.5    Any Common Stock subject to an Award that expires or is canceled,
forfeited, or terminated without issuance of the full number of shares of Common
Stock to which the Award related will again be available for issuance under the
Plan. Notwithstanding anything to the contrary contained herein: shares subject
to an Award under the Plan shall not again be made available for issuance or
delivery under the Plan if such shares are (a) shares tendered in payment of an
Option, (b) shares delivered or withheld by the Company to satisfy any tax
withholding obligation, or (c) shares covered by a stock-settled Stock
Appreciation Right or other Awards that were not issued upon the settlement of
the Award.

 

4.6    Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). Substitute Awards shall not be counted against the Total
Share Reserve; provided, that, Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding options intended to qualify
as Incentive Stock Options shall be counted against the ISO limit. Subject to
applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
such acquisition or transaction) may be used for Awards under the Plan and shall
not count toward the Total Share Limit.

 

4.7    No dividends will be paid to a Participant with respect to any shares
subject to an Award prior to the vesting of such Award. For the avoidance of
doubt, as described in Section 7.2(b), any dividends that may be attributable to
any particular share of Restricted Stock or any particular Restricted Stock Unit
or Deferred Stock Unit shall only be distributed to a Participant upon the
release of restrictions on such share of Restricted Stock or the settlement of
such Restricted Stock Unit or Deferred Stock Unit, as applicable, and a
Participant shall have no right to such dividends if such Award is forfeited.

 

5.   Eligibility.

 

5.1    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors and those individuals whom the Committee
determines are reasonably expected to become Employees, Consultants and
Directors following the Grant Date.

 

5.2    Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the Option Exercise Price is at least 110% of
the Fair Market Value of the Common Stock on the Grant Date and the Option is
not exercisable after the expiration of five years from the Grant Date.

 

6.   Option Provisions. Each Option granted under the Plan shall be evidenced by
an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. All Options
shall be separately designated Incentive Stock Options or Non-Qualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for Common Stock purchased on
exercise of each type of Option. Notwithstanding the foregoing, the Company
shall have no liability to any Participant or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time or
if an Option is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the terms of such Option do
not satisfy the requirements of Section 409A of the Code. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

6.1    Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-Qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-Qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

 

6.2    Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Stockholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 



 

 

 

6.3    Exercise Price of a Non-Qualified Stock Option. The Option Exercise Price
of each Non-Qualified Stock Option shall be not less than 100% of the Fair
Market Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-Qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

 

6.4    Consideration. The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the discretion of the Committee, upon
such terms as the Committee shall approve, the Option Exercise Price may be
paid: (i) by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired, or by means of attestation whereby the Participant identifies
for delivery specific shares of Common Stock that have an aggregate Fair Market
Value on the date of attestation equal to the Option Exercise Price (or portion
thereof) and receives a number of shares of Common Stock equal to the difference
between the number of shares thereby purchased and the number of identified
attestation shares of Common Stock (a “Stock for Stock Exchange”); (ii) if the
shares of Common Stock are listed on any established stock exchange or a
national market system, through the delivery of irrevocable instructions to a
broker to deliver promptly to the Company an amount equal to the exercise price
(i.e., by means of a “cashless” exercise procedure); (iii) by reduction in the
number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of exercise (i.e., by means of a “net exercise”); (iv) by any
combination of the foregoing methods; or (v) in any other form of legal
consideration that may be acceptable to the Committee. Unless otherwise
specifically provided in the Option, the exercise price of Common Stock acquired
pursuant to an Option that is paid by delivery (or attestation) to the Company
of other shares of Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of Common Stock of the Company that have
been held for more than six months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes).
Notwithstanding the foregoing, during any period for which the shares of Common
Stock are publicly traded (i.e., the Common Stock is listed on any established
stock exchange or a national market system) an exercise by a Director or Officer
that involves or may involve a direct or indirect extension of credit or
arrangement of an extension of credit by the Company, directly or indirectly, in
violation of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be
prohibited with respect to any Award under this Plan. Notwithstanding the
foregoing, the Committee shall accept only such payment on exercise of an
Incentive Stock Option as is permitted by Section 422 of the Code.

 

6.5    Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

6.6    Transferability of a Non-Qualified Stock Option. A Non-Qualified Stock
Option may, in the sole discretion of the Committee, be transferable, upon
written approval by the Committee to the extent provided in the Award Agreement.
If the Non-Qualified Stock Option does not provide for transferability, then the
Non-Qualified Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

6.7    Vesting of Options. Each Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Committee may deem appropriate. The vesting provisions of
individual Options may vary. No Option may be exercised for a fraction of a
share.

 



 

 

 

6.8    Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Optionholder’s Continuous Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.

 

6.9    Extension of Termination Date. An Optionholder’s Award Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of Common Stock would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
Option shall terminate on the earlier of (a) the expiration of the term of the
Option in accordance with Section 6.1 or (b) the expiration of a period after
termination of the Participant’s Continuous Service that is three months after
the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

 

6.10 Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date that is 12 months following such
termination or (b) the expiration of the term of the Option as set forth in the
Award Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein or in the Award Agreement, the
Option shall terminate.

 

6.11 Death of Optionholder. Unless otherwise provided in an Award Agreement, in
the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

6.12 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Non-Qualified Stock Options.

 

6.13 Reload Options. No Option may include provisions that "reload" the Option
upon exercise.

 

7.   Provisions of Awards Other Than Options.

 

7.1    Stock Appreciation Rights.

 

(a) General. Each Stock Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Stock Appreciation Right so granted shall
be subject to the conditions set forth in this Section, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement.

 



 

 

 

(b) Term of Stock Appreciation Rights. The term of a Stock Appreciation Right
granted under the Plan shall be determined by the Committee; provided, however,
no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.

 

(c) Vesting of Stock Appreciation Rights. Each Stock Appreciation Right may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Stock Appreciation Right may be subject to such
other terms and conditions on the time or times when it may be exercised as the
Committee may deem appropriate. The vesting provisions of individual Stock
Appreciation Rights may vary. No Stock Appreciation Right may be exercised for a
fraction of a share.

 

(d) Exercise and Payment. Upon exercise of a Stock Appreciation Right, the
holder shall be entitled to receive from the Company an amount equal to the
number of shares of Common Stock subject to the Stock Appreciation Right that is
being exercised multiplied by the excess of (i) the Fair Market Value of a share
of Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right. Payment with respect to the exercise
of a Stock Appreciation Right shall be made on the date of exercise. Payment
shall be made in the form of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as determined
by the Committee.

 

(e) Exercise Price. The exercise price of a Stock Appreciation Right shall be
determined by the Committee.

 

7.2    Restricted Awards.

 

(a) General. A Restricted Award is an Award of actual Common Stock (“Restricted
Stock”) or hypothetical Common Stock units (“Restricted Stock Units”) having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the “Restricted Period”) as the Committee
shall determine. Each Restricted Award granted under the Plan shall be evidenced
by an Award Agreement. Each Restricted Award so granted shall be subject to the
conditions set forth in this Section and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b) Restricted Stock and Restricted Stock Units.

 

(i)  Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in Common Stock
having a Fair Market Value equal to the amount of such dividends, if applicable,
upon the release of restrictions on such stock and, if such stock is forfeited,
the Participant shall have no right to such dividends.

 



 

 

 

(ii) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No Common Stock shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside funds for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. The
Committee may also grant Restricted Stock Units with a deferral feature, whereby
settlement is deferred beyond the vesting date until the occurrence of a future
payment date or event set forth in an Award Agreement (“Deferred Stock Units”).
At the discretion of the Committee, each Restricted Stock Unit or Deferred Stock
Unit (representing one share of Common Stock) may be credited with an amount
equal to the cash and stock dividends paid by the Company in respect of one
share of Common Stock (“Dividend Equivalents”). Dividend Equivalents shall be
withheld by the Company and credited to the Participant’s account, and interest
may be credited on the amount of cash Dividend Equivalents credited to the
Participant’s account at a rate and subject to such terms as determined by the
Committee. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit or Deferred Stock Unit (and
earnings thereon, if applicable) shall be distributed in cash or, at the
discretion of the Committee, in Common Stock having a Fair Market Value equal to
the amount of such Dividend Equivalents and earnings, if applicable, to the
Participant upon settlement of such Restricted Stock Unit or Deferred Stock Unit
and, if such Restricted Stock Unit or Deferred Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.

 

(c) Restrictions.

 

(i)  Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(ii) Restricted Stock Units and Deferred Stock Units awarded to any Participant
shall be subject to (A) forfeiture until the expiration of the Restricted
Period, and satisfaction of any applicable Performance Goals during such period,
to the extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units or Deferred Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units or Deferred Stock Units shall
terminate without further obligation on the part of the Company and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(d) Restricted Period. With respect to Restricted Awards, the Restricted Period
shall commence on the Grant Date and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement. No
Restricted Award may be granted or settled for a fraction of a share.

 

(e) Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 7.2(c) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge, the stock certificate evidencing the
shares of Restricted Stock which have not then been forfeited and with respect
to which the Restricted Period has expired (to the nearest full share) and any
cash dividends or stock dividends credited to the Participant’s account with
respect to such Restricted Stock and the interest thereon, if any. Upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, or at the expiration of the deferral period with respect to any
outstanding Deferred Stock Units, the Company shall deliver to the Participant,
or his or her beneficiary, without charge, one share of Common Stock for each
such outstanding vested Restricted Stock Unit or Deferred Stock Unit (“Vested
Unit”) and cash equal to any Dividend Equivalents credited with respect to each
such Vested Unit in accordance with Section 7.2(b)(ii) hereof and the interest
thereon or, at the discretion of the Committee, in Common Stock having a Fair
Market Value equal to such Dividend Equivalents and the interest thereon, if
any; provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only Common Stock for Vested
Units. If a cash payment is made in lieu of delivering Common Stock, the amount
of such payment shall be equal to the Fair Market Value of the Common Stock as
of the date on which the Restricted Period lapsed in the case of Restricted
Stock Units, or the delivery date in the case of Deferred Stock Units, with
respect to each Vested Unit.

 



 

 

 

(f)  Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend in such form as the Company deems
appropriate.

 

7.3    Performance Stock Awards.

 

(a) Grant of Performance Stock Awards. Each Performance Stock Award granted
under the Plan shall be evidenced by an Award Agreement. Each Performance Stock
Award so granted shall be subject to the conditions set forth in this Section,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement. The Committee shall have the discretion to
determine: (i) the number of shares of Common Stock or share-denominated units
subject to a Performance Stock Award granted to any Participant; (ii) the
Performance Period applicable to any Award; (iii) the conditions that must be
satisfied for a Participant to earn an Award; and (iv) the other terms,
conditions and restrictions of the Award.

 

(b) Earning Performance Stock Awards. The number of shares of Performance Stock
earned by a Participant will depend on the extent to which the performance goals
established by the Committee are attained within the applicable Performance
Period, as determined by the Committee.

 

7.4    Other Equity-Based Awards and Cash Awards. The Committee may grant Other
Equity-Based Awards, either alone or in tandem with other Awards, in such
amounts and subject to such conditions as the Committee shall determine in its
sole discretion. Each Equity-Based Award shall be evidenced by an Award
Agreement and shall be subject to such conditions, not inconsistent with the
Plan, as may be reflected in the applicable Award Agreement. The Committee may
grant Cash Awards in such amounts and subject to such Performance Goals, other
vesting conditions, and such other terms as the Committee determines in its
discretion. Cash Awards shall be evidenced in such form as the Committee may
determine.

 

8.  Securities Law Compliance. Each Award Agreement shall provide that no Common
Stock shall be purchased or sold thereunder unless and until (a) any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel and
(b) if required to do so by the Company, the Participant has executed and
delivered to the Company a letter of investment intent in such form and
containing such provisions as the Committee may require. The Company shall use
reasonable efforts to seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Awards and to issue and sell Common Stock upon exercise of the Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award. If, after reasonable efforts, the Company is unable
to obtain from any such regulatory commission or agency the authority which
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Awards unless
and until such authority is obtained.

 

9.   Use of Proceeds from Stock. Proceeds from the sale of Common Stock pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.

 



 

 

 

10. Miscellaneous.

 

10.1 Acceleration of Exercisability and Vesting. Notwithstanding anything herein
or in the Award to the contrary, the Committee shall have the power to
accelerate the time at which an Award may first be exercised or the time during
which an Award or any part thereof will vest.

 

10.2 Stockholder Rights. Except as provided in the Plan or an Award Agreement,
no Participant shall be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any Common Stock subject to such Award unless and
until such Participant has satisfied all requirements for exercise of the Award
pursuant to its terms and no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
of other rights for which the record date is prior to the date such Common Stock
certificate is issued, except as provided in Section 11 hereof.

 

10.3 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

10.4 Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 

10.5 Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Company to withhold Common Stock
from the Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Award, provided, however, that
no Common Stock is withheld for such purpose with a value exceeding the maximum
amount of tax required to be withheld by law; (c) delivering to the Company
previously owned and unencumbered Common Stock of the Company; or (d) if the
Common Stock is listed on any established stock exchange or a national market
system, through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the tax required to be withheld by
law (i.e., by means of a “cashless” exercise procedure).

 

11. Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the Performance Goals to which Performance Stock
Awards and Cash Awards are subject, the maximum number of shares of Common Stock
subject to all Awards stated in Section 4 will be equitably adjusted or
substituted, as to the number, price or kind of Common Stock or other
consideration subject to such Awards to the extent necessary to preserve the
economic intent of such Award. In the case of adjustments made pursuant to this
Section, unless the Committee specifically determines that such adjustment is in
the best interests of the Company or its Affiliates, the Committee shall, in the
case of Incentive Stock Options, ensure that any adjustments under this Section
will not constitute a modification, extension or renewal of the Incentive Stock
Options within the meaning of Section 424(h)(3) of the Code and in the case of
Non-Qualified Stock Options, ensure that any adjustments under this Section will
not constitute a modification of such Non-Qualified Stock Options within the
meaning of Section 409A of the Code. Any adjustments made under this Section
shall be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 



 

 

 

12. Effect of Change in Control. Notwithstanding any other provision of the Plan
to the contrary, immediately upon the occurrence of a Change in Control, the
following provisions of this Section shall apply except to the extent an Award
Agreement provides for a different treatment (in which case the Award Agreement
shall govern): all then-outstanding Awards held by a Participant and not
previously vested shall become 100% vested; provided that, if the achievement of
the performance goals applicable to an Award have not been measured, then such
performance goals shall be deemed satisfied as if target performance was
achieved.

 

13. Amendment of the Plan and Awards.

 

13.1 Amendment of Plan. The Board at any time, and from time to time, may amend
or terminate the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock and Section 13.3, no amendment shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on stockholder approval.

 

13.2 Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval.

 

13.3 Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

13.4 No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing.

 

13.5 Amendment of Awards. The Committee at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the Committee
may not make any amendment which would otherwise constitute an impairment of the
rights of a Participant under any Award unless the Participant consents in
writing.

 

14. General Provisions.

 

14.1 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

14.2 Clawback. Notwithstanding any other provisions in this Plan, the Company
may cancel any Award, require reimbursement of any Award by a Participant, and
effect any other right of recoupment of equity or other compensation provided
under the Plan in accordance with any Company policies that may be adopted
and/or modified from time to time (“Clawback Policy”). In addition, a
Participant may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement, in
accordance with the Clawback Policy. By accepting an Award, the Participant is
agreeing to be bound by the Clawback Policy, as in effect or as may be adopted
and/or modified from time to time by the Company in its discretion (including,
without limitation, to comply with applicable law or stock exchange listing
requirements).

 



 

 

 

14.3 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.4 Sub-Plans. The Committee may from time to time establish sub-plans under
the Plan for purposes of satisfying securities, tax or other laws of various
jurisdictions in which the Company intends to grant Awards. Any sub-plans shall
contain such limitations and other terms and conditions as the Committee
determines are necessary or desirable. All sub-plans shall be deemed a part of
the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

 

14.5 Deferral of Awards. The Committee may establish one or more programs under
the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of Common Stock or other consideration under an Award. The
Committee may establish the election procedures, the timing of such elections,
the mechanisms for payments of, and accrual of interest or other earnings, if
any, on amounts, shares or other consideration so deferred, and such other
terms, conditions, rules and procedures that the Committee deems advisable for
the administration of any such deferral program.

 

14.6 Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board
nor the Committee shall be required to establish any special or separate fund or
to segregate any assets to assure the performance of its obligations under the
Plan.

 

14.7 Recapitalizations. Each Award Agreement may contain provisions to reflect
the provisions of Section 11.

 

14.8 Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.

 

14.9 No Fractional Shares. No fractional Common Stock shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional Common Stock or whether any fractional shares should be
rounded, forfeited or otherwise eliminated.

 

14.10 Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of Awards, as the Committee
may deem advisable.

 

14.11 Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six month period immediately following
the Participant’s termination of Continuous Service shall instead be paid on the
first payroll date after the six-month anniversary of the Participant’s
separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any additional
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

 



 

 

 

14.12 Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of Common Stock
acquired upon exercise of an Incentive Stock Option within two years from the
Grant Date of such Incentive Stock Option or within one year after the issuance
of the Common Stock acquired upon exercise of such Incentive Stock Option (a
“Disqualifying Disposition”) shall be required to immediately advise the Company
in writing as to the occurrence of the sale and the price realized upon the sale
of such Common Stock.

 

14.13 Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

 

14.14 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.

 

14.15 Expenses. The costs of administering the Plan shall be paid by the
Company.

 

14.16 Severability. If any of the provisions of the Plan or any Award Agreement
is held to be invalid, illegal or unenforceable, whether in whole or in part,
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

 

14.17 Plan Headings. The headings in the Plan are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

14.18 Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

 

15. Effective Date of Plan. The Plan shall become effective as of the Effective
Date, but no Award shall be exercised (or, in the case of a stock Award, shall
be granted) unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.

 

16. Termination or Suspension of the Plan. The Plan shall terminate
automatically on tenth anniversary of the Effective Date. No Award shall be
granted pursuant to the Plan after such date, but Awards theretofore granted may
extend beyond that date. The Board may suspend or terminate the Plan at any
earlier date pursuant to Section 13.1 hereof. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

 

17. Choice of Law. The law of the State of Delaware shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.

  

 



 

 